          MEMO
          Case     ENDORSED Document 30 Filed 09/16/21 Page 1 of 1
               1:18-cr-00554-ALC
                                     U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    September 15, 2021
VIA ECF
The Honorable Andrew L. Carter Jr.
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007                                                                 9/16/21

         Re: United States v. Leom Kolmnela, 15 Cr. 685 (ALC) / 18 Cr. 554 (ALC)

Dear Judge Carter:

       I write to respectfully request that the Court remove me as counsel of record in this case
because I am leaving the United States Attorney’s Office for other employment.

       Thank you very much for the Court’s consideration.

                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney

                                       By:    __/s/ ______________________
                                             Samson Enzer
                                             Assistant United States Attorney
                                             (212) 637-2342

cc: Leom Kolmnela, pro se
    BOP Inmate No. 92398-054
    FCI Allenwood Low
    Federal Correctional Institution                                                          9/16/21
    P.O. Box 1000
    White Deer, PA 17887
